Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-6, 9-13, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Publication No. EP3838244 issued to Grou.

Regarding claim 1,
	Grou discloses a support strap having features to aid in positioning and rotating a horizontally laying subject on a support surface, (Grou: FIG. 1 (100) the loops act as features to rotate a laying subject) the support strap comprising: a body comprising a first end and a second end, the first end spaced a distance apart from the second end; at least one first loop extending from the first end of the body; at least one second loop extending from the second end of the body; (Grou: See annotated figure below) and indicia on one or more of the body, the at least one first loop, and the at least one second loop, (Grou: FIG. 1B (130)) the indicia indicating an arrangement of the support strap with respect to the subject (Grou: the markings (130) which are present on the body would indicate the position of the patient with respect to the straps) such that a centerline of the subject is not aligned with a true line of symmetry of the support strap when the at least one first loop is coupled to a first end of a sling bar and the at least one second loop is coupled to a second end of the sling bar. (The examiner notes that Grou would otherwise be capable of operating in this manner if the loops were attached in the manner described in the limitation which would cause one side of the strap to be tilted towards another side. The indicia/markings (130) would clearly be out of alignment with the subject should the loops be attached in the manner described in the claim.)
	In addition, to be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). The indicia does not appear to have a functional relationship with the device. The indicia serves mainly as instructions to position a patient and not necessarily in a functional relationship with the device. 	One of ordinary skill in the art could visually see/determine that the patient is not aligned when the device is connected in the manner as described and the function of indicia to distinguish from the prior art is obvious because the indicia merely confirms what a caregiver is observing with his/her own eyes.

    PNG
    media_image1.png
    595
    754
    media_image1.png
    Greyscale



Regarding claim 2,
	Grou discloses the support strap of claim 1, wherein: the at least one first loop comprises a first long loop and a first short loop, the first long loop being longer in overall length than the first short loop; and the at least one second loop comprises a second long loop and a second short loop, the second long loop being longer in overall length than the second short loop. (Grou: see annotated figure below)

    PNG
    media_image2.png
    172
    253
    media_image2.png
    Greyscale


Regarding claim 3,
	 Grou discloses the support strap of claim 1, wherein the at least one first loop comprises three or more first loops and the at least one second loop comprises three or more second loops. (Grou: see annotated figure above there are more than three first loops and second loops)

Regarding claim 5,
	Grou discloses the support strap of claim 1, wherein the indicia comprises one or more of: an image or outline of one or more anatomical features to aid in alignment with corresponding anatomical features of the subject; a centerline marker; one or more edge markers, wherein each one of the one or more edge markers are positioned a distance from the first end or the second end of the support strap, the distance representing a particular length of the support strap necessary to cover the subject while the subject is rotating; an indicator of an upper edge of the support strap is to be longitudinally positioned at a location that is from 1 cm to 15 cm in an inferior direction from a top of a shoulder of the subj ect; an indicator of a lower edge of the support strap is to be longitudinally positioned at a location between a waist and a knee of the subject; an indicator of a lower edge of the support strap is to be longitudinally positioned at a location that corresponds to a greater trochanter of the subject; and a color coded indicator that corresponds to a particular one of the of the at least one first loop or a particular one of the at least one second loop to be coupled to the sling bar and a direction of rotation. (Grou: see remarks in claim 1 about indicia as well as (130) the centerline marker. The examiner notes that way claim 5 is written the examiner only needs to consider at least one of the indicia listed above. The examiner has chosen to take “the centerline marker” into consideration.)

Regarding claim 6,
	Grou discloses the support strap of claim 1, wherein: the at least one first loop comprises a first long loop and a first short loop, the first long loop being longer in overall length than the first short loop, … and the at least one second loop comprises a second long loop and a second short loop, the second long loop being longer in overall length than the second short loop, … (Grou: See annotated figure below about the lengths of the first loops)

    PNG
    media_image2.png
    172
    253
    media_image2.png
    Greyscale

	Grou does not appear to disclose the first long loop having a first color or having stitching of the first color and the first short loop having a second color or having stitching of the second color … and the second long loop having the second color or having stitching of the second color and the second short loop having the first color or having stitching of the first color, wherein the indicia comprises a first indicator of the first color and a second indicator of the second color, the first indicator indicating that the first long loop and the second short loop are coupled to the sling bar to cause rotation in a first direction, and the second indicator indicating that the first short loop and the second long loop are coupled to the sling bar to cause rotation in a second direction.
	However, as stated in claim 1, to be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). In this specific instance the colors of the straps do not have a functional relationship with the invention itself but merely serves as instructions in how to use the invention. Without the color-coded loops the invention would otherwise function no differently if the straps are connected in the manner described by the claim because the imbalance would cause the strap to tilt in one direction due to the physics of the way they are connected. A user would only need observe in how the strap is tilted once the connections have been established to see how the loops are connected to the lifting device.
	Grou additionally does not appear to disclose the specific manner in how the loops are attached, however the examiner notes that it would be obvious to use Grou in the manner described in order to rotate a patient from one side to another because ordinary physics would dictate which direction the patient would otherwise rotate in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 9,
	Grou discloses the support strap of claim 1, wherein an edge extending between the first end of the support strap and the second end of the support strap comprises one or more side loops coupled to the edge. (Grou: see annotated figure in claim 1 the support strap has one or more side loops coupled to the edge, the examiner notes that any one of the loops not explicitly labeled that are attached to the first and second ends may be regarded as side loops coupled to the edge of the body.)

Regarding claim 10,
	Grou discloses the support strap of claim 1, further comprising one or more connection points, each one of the one or more connection points couplable to a detachable connector strap. (Grou: [0101] wherein the head mattress section (125) may be considered as a detachable connector strap with a body that will at least have one or more connection points that are coupleable to support strap (101))

Regarding claim 11,
	Grou discloses a system for rotating a horizontally laying subject on a support surface, the system (Grou: FIG. 1B))  comprising: a support strap comprising: a body comprising a first end and a second end, the first end spaced a distance apart from the second end; at least one first loop extending from the first end of the body; at least one second loop extending from the second end of the body; (Grou: See annotated figure below) and indicia on one or more of the body, the at least one first loop, and the at least one second loop, (Grou: FIG. 1B (130)) the indicia indicating an arrangement of the support strap with respect to the subject (Grou: the markings (130) which are present on the body would indicate the position of the patient with respect to the straps) such that a centerline of the subject is not aligned with a true line of symmetry of the support strap when the at least one first loop is coupled to a first end of a sling bar and the at least one second loop is coupled to a second end of the sling bar. (The examiner notes that Grou would otherwise be capable of operating in this manner if the loops were attached in the manner described in the limitation which would cause one side of the strap to be tilted towards another side. The indicia/markings (130) would clearly be out of alignment with the subject should the loops be attached in the manner described in the claim.)

    PNG
    media_image3.png
    599
    754
    media_image3.png
    Greyscale



Regarding claim 12,
	Grou discloses the system of claim 11, further comprising a second strap. (Grou: [0101] wherein the head mattress section (125) may be considered as a second strap.)

Regarding claim 13,
	Grou discloses the system of claim 12 a body comprising a first end and a second end, the first end spaced a distance apart from the second end; at least one first loop extending from the first end of the body; at least one second loop extending from the second end of the body; (See annotated figure in claim 11)
	Grou does not appear to disclose and indicia on one or more of the body, the at least one first loop, and the at least one second loop, the indicia indicating an arrangement of the support strap with respect to the subject such that a centerline of the subject is not aligned with a true line of symmetry of the support strap when the at least one first loop is coupled to a first end of a sling bar and the at least one second loop is coupled to a second end of the sling bar.
	However, it would have been obvious for one having ordinary skill in the art before the effective filing dated of the claimed invention to extend the markings of the first strap to the second strap for the purpose of making sure that a subject’s head is aligned with his/her torso during the positioning process since the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this instant case, the indicia extension would not have yielded an unexpected result (see remarks in claim 11).

Regarding claim 16,
	Grou discloses the system of claim 11, further comprising the sling bar. (Grou: FIG. 2D a sling bar is shown.)

Regarding claim 17,
	Grou discloses the system of claim 16, further comprising an overhead lift supporting the sling bar. (Grou: FIG. 2D (233))

Regarding claim 18,
	Grou discloses a kit of parts comprising: support strap comprising: a body comprising a first end and a second end, the first end spaced a distance apart from the second end; at least one first loop extending from the first end of the body; at least one second loop extending from the second end of the body; (Grou: See annotated figure below) and indicia on one or more of the body, the at least one first loop, and the at least one second loop, (Grou: FIG. 1B (130)) the indicia indicating an arrangement of the support strap with respect to the subject (Grou: the markings (130) which are present on the body would indicate the position of the patient with respect to the straps) such that a centerline of the subject is not aligned with a true line of symmetry of the support strap when the at least one first loop is coupled to a first end of a sling bar and the at least one second loop is coupled to a second end of the sling bar; (The examiner notes that Grou would otherwise be capable of operating in this manner if the loops were attached in the manner described in the limitation which would cause one side of the strap to be tilted towards another side. The indicia/markings (130) would clearly be out of alignment with the subject should the loops be attached in the manner described in the claim.)
	In addition, to be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). The indicia does not appear to have a functional relationship with the device. The indicia serves mainly as instructions to position a patient and not necessarily in a functional relationship with the device. 	One of ordinary skill in the art could visually see/determine that the patient is not aligned when the device is connected in the manner as described and the function of indicia to distinguish from the prior art is obvious because the indicia merely confirms what a caregiver is observing with his/her own eyes.

    PNG
    media_image1.png
    595
    754
    media_image1.png
    Greyscale


	Grou does not appear to disclose one or more instructions for positioning the support strap with respect to the subject.
	However, as stated above to be given patentable weight the printed matter must be in a functional relationship with the invention. In this instant case a set of instructions acts as printed matter and does not contribute anything innovative to the invention.

Regarding claim 19,
	Grou discloses the system of claim 18, further comprising a second strap. (Grou: [0101] wherein the head mattress section (125) may be considered as a second strap.)
	Grou does not appear to disclose one or more instructions for positioning the second support strap with respect to the subject.
	However, as stated above to be given patentable weight the printed matter must be in a functional relationship with the invention. In this instant case a set of instructions acts as printed matter and does not contribute anything innovative to the invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grou in view of U.S. Patent No. 6289534 issued to Hakamiun

Regarding claim 4,
	Grou discloses the support strap of claim 1.
	Grou does not appear to disclose wherein: the at least one first loop comprises a first fixed loop and a first detachable loop, the first fixed loop is fixed to the first end of the body and the first detachable loop is removably attached to the first end of the body; and the at least one second loop comprises a second fixed loop and a second detachable loop, the second fixed loop is fixed to the second end of the body and the second detachable loop is removably attached to the second end of the body. 
	Hakamiun discloses in col. 6 lines 16-29 multiple loops that can be attached in any manner to the sling.
	 It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Grou to have fixed loops and detachable loops as suggested by Hakamiun in order to make the device customizable. 
	In addition, it has been held that “if it were considered desirable for any reason to obtain access to an area that it would be obvious to make (the device) removable for that purpose.” In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) In this instant case, the prior art discloses all the structure needed minus the detachable loops. The detachable loops would in no way produce an unexpected result that the fixed loop in the prior art already discloses.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grou in view of U.S. Publication NO. 20190365586 issued to Latiff.

Regarding claim 7,
	Grou discloses the support strap of claim 1.
	Grou does not appear to disclose further comprising one or more first cut out portions at the first end of the support strap and one or more second cut out portions at the second end of the support strap, the one or more first cut out portions and the one or more second cut out portions reinforced and providing a grasping point for positioning the support strap with respect to the subject.
	However, Latiff discloses further comprising one or more first cut out portions at the first end of the support strap and one or more second cut out portions at the second end of the support strap, the one or more first cut out portions and the one or more second cut out portions reinforced and providing a grasping point for positioning the support strap with respect to the subject. (Latiff: FIG. 4 (24) see at least [0024] “Handle openings 24 provide a region for a caregiver 16 to insert their hands 18 to use the under pad 10.”)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Grou by implementing cut out portions near the first and second end of the support strap as talked by Latiff in order to allow for better grasping of the device of Grou when being positioned under a patient in which one of ordinary skill in the art would have recognized as a predictable result.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grou in view of U.S. Publication No. 20180303690 issued to Hahn.

Regarding claim 8,
	Grou discloses the support strap of claim 1.
	Grou does not specifically disclose further comprising a first major surface constructed of or coated with a high-friction material and a second major surface constructed of or coated with a low-friction material, the low-friction material having a coefficient of friction that is lower than a coefficient of friction of the high-friction material, wherein the support strap is arranged such that the first major surface faces the subject and the second major surface faces the support surface.
	However, Hahn discloses further comprising a first major surface constructed of or coated with a high-friction material and a second major surface constructed of or coated with a low-friction material, the low-friction material having a coefficient of friction that is lower than a coefficient of friction of the high-friction material, wherein the support strap is arranged such that the first major surface faces the subject and the second major surface faces the support surface. (Hahn: Abstract “The upper surface of the sheet has an upper surface material, and the lower surface of the sheet has a lower surface material that is formed from a relatively low-friction material as compared to the upper surface material.”)
	It would have been obvious for one having ordinary skill in the art to implement the design of Hahn into that of Grou in order to allow for sliding of the sheet under a subject when positioning the subject at the center marker (130) of Grou in which one of ordinary skill in the art would have recognized as a predictable result.

Claim(s) 14-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grou in view of U.S. Publication No. 20180220818 issued to Doughty.

Regarding claim 14,
	Grou discloses the system of claim 12.
	Grou does not appear to disclose further comprising a connector strap connected to and extending between the support strap and the second strap.
	However, Doughty discloses further comprising a connector strap connected to and extending between the support strap and the second strap. (Doughty: FIG. 2 (32) the strap connects two cushions together which when implemented with Grou would serve as a connector strap that connects 2 straps with a body in Grou)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Grou to have a connector strap that connects the support strap to the second strap as taught by Doughty in order to allow for the folding of the second strap when the device is not in use in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 15,
	The Grou/Doughty combination discloses the system of claim 14, wherein the connector strap is sized to correspond to one or more physical dimensions of the subject such that the support strap and the second strap are spaced apart from one another and arranged at predetermined locations with respect to the subject. (Doughty: FIGS. 1-2, the connector strap (32) is sized to correspond to the head portion of the subject such that the support and second strap would otherwise be spaced apart from each other when implemented in Grou.)

Regarding claim 20,
	Grou discloses the kit of parts of claim 19.
	Grou does not appear to disclose further comprising: a connector strap; and one or more instructions for positioning the connector strap between the support strap and the second support strap for coupling the connector strap to the support strap and the second strap.
	However, Doughty discloses further comprising a connector strap … the second support strap for coupling the connector strap to the support strap and the second strap. (Doughty: FIG. 2 (32) the strap connects two cushions together which when implemented with Grou would serve as a connector strap that couples 2 straps with a body in Grou)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Grou to have a connector strap that connects the support strap to the second strap as taught by Doughty in order to allow for the folding of the second strap when the device is not in use in which one of ordinary skill in the art would have recognized as a predictable result.
	Grou does not appear to disclose one or more instructions for positioning the support strap with respect to the subject.
	However, as stated above to be given patentable weight the printed matter must be in a functional relationship with the invention. In this instant case a set of instructions acts as printed matter and does not contribute anything innovative to the invention. (See claim 18 for explanation about printed matter)
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/21/2022